Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 3, 5, 7 and 8 have been amended.
Claims 1-8 are currently pending and have been examined. 


	
Claim Rejections - 35 USC § 101

Claims 1-8 are drawn to a method (i.e., a process). As such, claims 1-8 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-8 do not describe an abstract idea, as such the claims are eligible under 35 USC 101.
	
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over D'Acunto et al (2017/0134801) and Paxinos et al (2015/0279357) in view of Dror et al. (2013/0103637). 

Claim 1 
D’Acunto discloses the techniques to provide content based on detected ambient media.
monitoring an audio recording device for an input of audio waveform from at least one broadcast media transmission and an input of audio waveform from at least one individual that has heard the media transmission audio (D’Acunto [0014]); See at least “Using a device to detect that a TV or other media content is being rendered in an environment in which the device is present is disclosed. If the rendering of TV or other media content is detected, in various embodiments a process to recognize the content being rendered is performed.”
D’Acunto does not explicitly disclose an input of audio waveform from broadcast media transmission. However, D’Acunto discloses a device to detect that a TV broadcast or other media content is being rendered [input of audio waveform from broadcast media transmission] in an environment in which the device is present is disclosed.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the input as well as output would be in audio waveform because it is a higher quality of sound.
recording by the audio recording device the audio waveform input from at least one broadcast media transmission (D’Acunto [0043]); Where the reference teaches that the recognized TV program [input of audio waveform from waveform input] has been saved at the server. Examiner interprets the saving of the TV program to satisfy the recording limitation.

digitally converting the recorded broadcast media audio waveform input to text and analyzing the converted broadcast media audio text using natural language processing to identify media content of the at least one broadcast media transmission (D’Acunto [0040][0041]). Where the reference teaches that the listening device extracts feature data [identifying media content] to recognize the program. See at least “the client listens to the environment sound for a period of time and extracts features to be used to identify the media being rendered near the detecting device (506). The extracted feature data and/or a representation thereof is/are sent (508) to a remote detection server, such as detection server 112 of FIG. 1, to be used at the server to perform TV program or commercial (or other media content) recognition.”
D’Acunto does not explicitly disclose digitally converting the recorded broadcast media audio waveform input to text and analyzing the converted broadcast media audio text using natural language processing to identify media content of the at least one broadcast media transmission. D’Acunto does teach an extraction of features that are used to identify media. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that some form of language processing would be used so that proper identification of the media content can be performed.
analyzing the digitally converted text of the audio of the at least one individual that has heard the broadcast media transmission audio in real time using natural language processing to identify at least one user sentiment related to the identified broadcast media content, analyzing the at least one user sentiment of the at least one individual that has heard the broadcast media transmission audio in context with the identified broadcast media content (D’Acunto [0031]) Where the reference teaches that the features of the audio content are extracted. See also [0047] where the reference teaches that analytics are performed on the user
D’Acunto does not explicitly teach analyzing the digitally converted text of the audio of the at least one individual that has heard the broadcast media transmission audio in real time using natural language processing to identify at least one user sentiment related to the identified broadcast media content, analyzing the at least one user sentiment of the at least one individual that has heard the broadcast media transmission audio in context with the identified broadcast media content. However D’Acunto teaches that both the content and the user is analyzed before the companion content is sent. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the content and the user would be analyzed for sentiment to ensure more accurate targeted data.  
identifying at least one advertisement targeted to the at least one demographic segment based on the stored user sentiment data and contextual data obtained from the contextual analysis; and outputting to a display of a device of the at least one individual that has heard the broadcast media transmission audio the identified at least one advertisement. (D’Acunto [0015]) Where the reference teaches that the detected media content determines information about the determined source [sentiment data, contextual data] and it is used to select and serve content relevant to the source [demographic user segment].
D’Acunto teaches the limitations above, but does not explicitly teach the following:
recording by the audio recording device the audio waveform input from at least one individual that has heard the broadcast media transmission audio, the recorded individual audio waveform input being a real time verbal reaction to the audio input from at least one broadcast media transmission (Paxinos [0147]-[0149]); Where the reference teaches spoken words are recorded and stored. See [0009][0021]) for reaction. Where the reference teaches that the content of a conversation is analyzed and a stress level is associated [stress level is the verbal reaction of a user in the conversation].
Paxinos does not explicitly disclose recording the waveform input of a real time reaction. However, Paxinos teaches analyzing the content of a conversation in order to add information to the relevant content in the form of web links advertising offers, etc. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this user response input would be in a waveform because it is a higher quality of sound. 
analyzing the recorded individual audio waveform using a speaker recognition system trained on the voice of the at least one individual to identify the at least one individual (Paxinos [0028]) Where the reference teaches a system that knows the difference between each person in a conversation and each person can receive a different output message. It is the Examiner’s position that if the system can differentiate between 5 users that the system is trained to recognize at least one individual.
digitally converting the recorded individual audio waveform input to text and analyzing the digitally converted individual audio in real time using natural language processing (Paxinos [0018]) See at least “The steps may further include before analyzing the voice communication for the at least one language characteristic, converting the voice communication to text using computer-based speech recognition.”
Paxinos does not explicitly disclose converting the recorded media audio waveform input to text using natural language processing. However, Paxinos teaches translating words and phrases in audible communications into text (language processing). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the input would be in audio waveform and converted to text using natural language processing because waveforms are a higher quality of sound and natural language processing is an efficient tool to understand context of words.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of recognizing media content, as taught by D’Acunto, the method of deciphering reaction conversations and offering relevant content related to user conversations, as taught by Paxinos, to provide more targeted content that the user has already expressed interest in receiving.
Neither reference teaches classifying individuals. Dror teaches:
classify the at least one individual that has heard the broadcast media transmission audio into at least one demographic segment (Dror [0006]  See at least “a plurality of agents for collecting textual content from the one or more data sources; a processing unit for extracting explicit demographic information related to the user and generating implicit demographic information related to the user respective of the explicit demographic information…”
Dror does not explicitly disclose classifying the individual that has heard the broadcast media transmission audio. However, Dror teaches collecting textual information from one or more data sources; extracting explicit demographic information revealed by the user; generating implicit demographic information related to the user; and storing the identified demographic information in the data warehouse. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the demographic classification would be captured for the users who had heard the audio because positive and negative responses are important to the advertising management   (Dror [0028][0029]).
storing user sentiment data and contextual data obtained from the contextual analysis (Dror [0036]); See at least “One or more term taxonomies are created by association of sentiment phrases to their respective non-sentiment phrases, including but not limited to, aggregation of sentiment phrases with respect to a non-sentiment phrase. In S450, the created taxonomies then are stored.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of recognizing media content and deciphering conversations and offering relevant content related to user conversations, as taught by D’Acunto and Paxinos, the method of using user sentiments and demographic information of the user, as taught by Dror, to ensure that the user is receiving the most relevant content in response to reactions they have to first media content.

Claim 2 
D’Acunto teaches the limitations above, but does not teach user reaction to detected content. Paxinos teaches.
wherein each of the recording and analyzing steps are performed in real time for identifying the at least one targeted advertisement based on real time verbal reaction of the at least one individual   (Paxinos [0009][0021]) Where the reference teaches that the content of a conversation is analyzed and a stress level is associated [stress level a user in the conversation/ verbal reaction] and associates the flagged words and/or phrases with relevant content, and adds information on or a pointer to the relevant content in the form of web links, advertising offers, and even warnings to the communications to be delivered with the audible communication.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of recognizing media content, as taught by D’Acunto, the method of deciphering reaction conversations and offering relevant content related to user conversations, as taught by Paxinos, to provide more targeted content that the user has already expressed interest in receiving.


Claim 3
D’Acunto teaches the limitations above but does not teach refining future advertisements. Paxinos teaches:
refining at least one future targeted advertisement based on the stored user sentiment and contextual data (Paxinos [0198]) See at least, “The customization engine tracks selections made by a user when presented with key word linked content and allows for the inclusion of a user's historic preferences or selections in its analysis of what associated content to provide in future instances.”
Neither D’Acunto nor Paxinos teach storing data. Dror teaches:
further comprising storing user sentiment data obtained from the user sentiment analysis, storing contextual data obtained from the contextual analysis (Dror [0036]); See at least “One or more term taxonomies are created by association of sentiment phrases to their respective non-sentiment phrases, including but not limited to, aggregation of sentiment phrases with respect to a non-sentiment phrase. In S450, the created taxonomies then are stored.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of recognizing media content and deciphering reaction conversations and offering relevant content related to user conversations, as taught by D’Acunto and Paxinos, the method of using user sentiments and demographic information of the user, as taught by Dror, to ensure that the user is receiving the most relevant content in response to reactions they have to first media content.

Claim 4
D’Acunto teaches the following:
further comprising listening for broadcast media audio and individual audio using an always-on audio recording device and monitoring the always-on audio recording device to determine whether the broadcast media transmission is active. (D’Acunto [0017][0019][0031][0036]). Where the reference teaches a perpetual TV listening architecture [always on device].
	



Claim 5 
D’Acunto teaches the limitations above but does not teach digitally converting text. Paxinos teaches:
further comprising analyzing the digitally converted text of the at least one individual, using psycholinguistics to identify user sentiment of the individual. (Paxinos [[0030][0040][0076]-[0078]). Where psycholinguistics is defined as the study of mechanisms in which languages are processed and represented in the mind and brain, and the reference teaches that the language information considers what sounds and/or words are used in context with each other (psycholinguistics), See “Friends are chatting about where to go for dinner. The context of the conversation is understood and even conversations not containing any words [0077] obviously connected with dinner are contextually targeted. For example [0078] "Where do you want to meet?">'Meet' becomes a link related to Dinner.” See also (Paxinos [0009][0021]) Where the reference teaches that the content of a conversation is analyzed and a stress level [sentiment of the user] is associated [stress level a user in the conversation/ verbal reaction]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of recognizing media content, as taught by D’Acunto, the method of deciphering reaction conversations and offering relevant content related to user conversations, as taught by Paxinos, to provide more targeted content using accurate and specific information about a user.

Claim 6 
D’Acunto nor Paxinos teach classifying individuals. Dror teaches:
wherein the at least one individual is classified into at least one demographic segment based on the analysis of the recorded individual audio (Dror [0006]  See at least “a plurality of agents for collecting textual content from the one or more data sources; a processing unit for extracting explicit demographic information related to the user and generating implicit demographic information related to the user respective of the explicit demographic information;
Dror does not explicitly disclose classifying the individual that has heard the broadcast media transmission audio. However, Dror teaches collecting textual information from one or more data sources; extracting explicit demographic information revealed by the user; generating implicit demographic information related to the user; and storing the identified demographic information in the data warehouse. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the demographic classification would be captured for the users who had heard the audio because positive and negative responses are important to the advertising management   (Dror [0028][0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of recognizing media content and deciphering conversations and offering relevant content related to user conversations, as taught by D’Acunto and Paxinos, the method of using user sentiments and demographic information of the user, as taught by Dror, to ensure that the user is receiving the most relevant content in response to reactions they have to first media content.

Claim 7
D’Acunto nor Paxinos teach enhancing the analysis of user sentiment. Dror teaches:
further comprising analyzing social media associated with the broadcast  media transmission content and enhancing the analysis of the user sentiment based on the social media analysis (Dror [0002][0018]-[0026]). Where the reference teaches that the invention generally relates to a system for extracting information from social networks, and more specifically to a system and methods for detecting demographic information respective of a user over the web using information extracted from social networks.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of recognizing media content and deciphering conversations and offering relevant content related to user conversations, as taught by D’Acunto and Paxinos, the method of using social media, user sentiments and demographic information of the user, as taught by Dror, to ensure that the most accurate information about a user is used before targeted content is sent.





Claim 8
D’Acunto discloses the limitations above but does not teach storing the user sentiment data and storing contextual data in a cloud. Paxinos teaches:
further including storing the user sentiment data and storing contextual data in a cloud environment and refining at least one future targeted advertisement based on the user sentiment and contextual data stored in the cloud environment (Paxinos [0020][0198]) See at least “the speech recognition module, stress analyzing module [sentiment], association module [contextual data], and/or interfacing module may be embodied in whole or in part on a SpeechProb server 16, a cloud based server (whether embodied as the SpeechProb server 16 or a discrete remote server), See [0198] “The customization engine tracks selections made by a user when presented with key word linked content and allows for the inclusion of a user's historic preferences or selections in its analysis of what associated content to provide in future instances.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of recognizing media content, as taught by D’Acunto, the method of storing the user sentiment data and storing contextual data in a cloud, as taught by Paxinos, to user less memory on an actual device.



Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are moot because the arguments do not apply to the references being used with regard to amended claim language in the current rejection. Examiner addresses art with respect to the references still being cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681